Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Andrew Calderon on 05/18/2021.
	The application has been amended as follows:
	Claim 1 line 6, “wherein the wall of the sleeve on that end that surrounds the shoulder in the region between the slots has regions which widen in a radially inward manner" has been replaced with "wherein the wall of the sleeve has regions which widen in a radially inward manner that cover the shoulder in the axial direction in the region between the slots"
	Claim 18 is cancelled.
Allowable Subject Matter
Claims 1-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a female die comprising "... wherein the wall of the sleeve has regions which widen in a radially inward manner that cover the shoulder in the axial direction in the region between the slots…" as set forth in claim 1. Neither the prior art claims 1-17, 19-20 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725